Title: From Thomas Jefferson to John Quincy Adams, 22 June 1820
From: Jefferson, Thomas
To: Adams, John Quincy


            
            Monticello.
June 22. 20.
          Th: Jefferson presents his respectful salutation to mr Adams, and his thanks for the copy of the journals of the convention which he has been so kind as to send him. but also presented to the University
			 of Virginia, has been properly addressed to Th:J. as Rector of that institution and shall be carefully preserved until the proper depository shall be provided. he prays mr Adams to be assured of his great friendship and respect.